DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Appeal Brief filed 6/7/21 has been considered and entered.  Claims 1,7,13 and 16 have been canceled.  Claims 2-6,8-12,14,15 and 17-22 remain in the application. 

In light of the response filed 6/7/21, the 35 USC 103 rejections have been withdrawn.  

Allowable Subject Matter
Claims 2-6,8-12,14,15 and 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a coating device having an applicator comprising geometries that are rigid and retain their shape upon contact with the contoured surface.  The prior art teaches bristles and/or materials that are flexible, pliable and resilient while bending with the contour of the substrate but do not retain their shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715